Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 7, 2017

                          No. 04-16-00703-CR and 04-16-00704-CR

                                  Fanny Manrique STUART,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2015CR3449 and 2016CR5416
                           Honorable Ray Olivarri, Judge Presiding


                                        ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he served copies of the brief and motion on appellant,
informed appellant of her right to review the record and file her own brief, provided appellant
with a form for requesting the record, and explained to appellant the procedure for obtaining the
record. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); Nichols v. State, 954
S.W.2d 83 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.—San Antonio 1996, no pet.). On February 3, 2017, appellant filed the form motion
provided by counsel for requesting the record as well as a motion for extension of time to file
appellant’s brief. We GRANT appellant’s motion to review the record and the motion for an
extension of time to file her brief.

        We ORDER the clerk of this court to send appellant a complete paper copy of the clerk’s
records and the reporter’s records in appellate numbers 04-16-00703-CR and 04-16-00704-CV at
the following address as provided by appellant in her motions:

                                     Fanny Manrique Stuart
                                     TDJC-ID #02091480
                                     Marlin Unit
                                     2893 State Highway 6
                                     Marlin, TX 76661-6588
         We ORDER appellant to file her appellant’s brief in this court on or before March 24,
2017. The State has filed a notice waiving its right to file a brief in this case unless appellant
files a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no
later than thirty days after appellant’s pro se brief is filed in this court.

       We further ORDER the motion to withdraw filed by appellant’s counsel held in
abeyance pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988)
(holding that motion to withdraw should not be ruled on before appellate court independently
reviews record to determine whether counsel’s evaluation that appeal is frivolous is sound);
Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same).

       We further order the clerk of this court to serve a copy of this order on appellant, her
appellate counsel, and the attorney for the State.



                                                        _________________________________
                                                        Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2017.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court